

	

		III

		109th CONGRESS

		1st Session

		S. RES. 106

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Salazar (for himself

			 and Mr. Allard) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the University of Denver

		  Pioneers men’s hockey team, 2005 National Collegiate Athletic Association

		  Division I Hockey Champions.

	

	

		

			Whereas the Denver Pioneers

			 first won the National Collegiate Athletic Association (NCAA) Hockey

			 Championship in 1958;

		

			Whereas the University of

			 Denver has won 7 NCAA Division I Men's Hockey Championships, including

			 back-to-back championships in 2004 and 2005;

		

			Whereas on April 9, 2005, the

			 University of Denver won the Frozen Four with a hard fought victory over the

			 University of North Dakota Fighting Sioux; and

		

			Whereas the Championship

			 ended a terrific season in which the University of Denver outscored its

			 opponents 170 to 109 and had a record of 31–9–2: Now, therefore, be it

		

	

		

			That the Senate congratulates

			 the University of Denver Pioneers men's hockey team, Coach George Gwozdecky,

			 and Chancellor Daniel Ritchie on an outstanding championship season, a season

			 which solidifies the Pioneers' status among the elite in collegiate

			 hockey.

		

